Forbes, J.
This is an action brought under section 1819 of the Code of Civil Procedure, to recover two legacies. The controversy arises over certain bequests made in the last will and testament of Dwight McIntyre, deceased.
*218The clause to he construed reads as follows: “After all my lawful debts are paid and discharged, I give and bequeath the income of One Thousand Dollars to Mrs. H. E. Ward, for and during her natural life and leave to my executors that amount to be well and securely invested, in good and permanent securities, and the income thereof paid to her annually, and at and after her death, I give, devise and bequeath the said sum of $1,000.00 to the Old Ladies Home of Ithaca. I give, devise and bequeath the income of. One Thousand Dollars to Mrs. E. Plummer of Ithaca for and during her natural life and I' leave to my executors that sum to be invested as above directed and the income thereof to be paid to her annually and at and after her death, I give, devise and bequeath the said sum of One Thousand Dollars to the Old Ladies Home of Ithaca.”
After a specific devise, to his sister Ann E. Van Hatta, of the homestead, and a bequest of $1,000 to his friend Perry 0. Elsworth, the deceased gives the rest, residue and remainder of his real and personal property to Ann E. Van Hatta and John E. Van Hatta or the survivor of them.
Then follows this clause: “And I request them and the survivor of them, at their death, to remember that worthy and benevolent institution, the Old Ladies Home of Ithaca, as one worthy of their bounty and one in which I feel an especial and kindly interest.” The will is dated the 8th day of September, 1886.
On the 15th day' of May, 1888, the testator executed a codicil. The codicil reads as follows: “ Codicil to my Will dated September 8th, 1886. I revoke the legacy bequeathed to Mrs. H. E. Ward and the legacy to Mrs. E., Plummer and give and bequeath to Mary A. Holman the sum of One Thousand Dollars.”
The plaintiff claims that this provision of the codicil does not revoke the legacies to the Old Ladies’ Home, which is a part of the organization of the plaintiff corporation, to which, unless a revocation is intended by the testator, the sum of $2,000 must be paid.
The question arises, first, whether by the terms of the *219codicil, it was the intention, of the testator to cancel and revoke these legacies and the vested remainders, after the life estate of the individuals, to whose use the income of each bequest was to have been devoted.
If there is no ambiguity, nor any inconsistency in or conflict between the provisions of the will and the codicil, then the construction of these provisions, read together, must be determined by the court, without the aid of any circumstance or evidence aliunde to explain the intention of the testator. Van Nostrand v. Moore, 52 N. Y. 12; Pierpont v. Patrick, 53 id. 591; Newcomb v. Webster, 113 id. 191; Redfield v. Redfield, 126 id. 466; Viele v. Keeler, 129 id. 190; Kinkele v. Wilson, 151 id. 269; Goodwin v. Coddington, 154 id. 286; O’Donoghue v. Boies, 159 id. 96. .
It follows, if, taking the whole will and reading that with the codicil, the intention of the testator is left obscure and uncertain, then it is competent to resort to extrinsic evidence for the purpose of finding the real intention of the testator.
Upon this theory a letter was introduced and received in evidence upon the trial. The letter does not attempt to make a new will; it does, however, explain the intention of an obscure provision of the codicil, subsequently made. The intention may properly, in part at least, be drawn from the provisions of the will and the codicil read together. The deceased was an unmarried man, living in the city of Ithaca; no doubt deeply interested in the charitable institution governed and managed by the plaintiff corporation. The Old Ladies’ Home then existed and was largely made possible through the charities of Jane B. McGraw, who deeded to the plaintiff society the real estate now used for that purpose.
After giving the residue and remainder of his real and personal property to his sister and her husband, the testator called their attention to his interest in the Home and, by a very strong suggestion, made a request in his will, that at 'least a portion of his property might well be devoted to that charitable use. By the first provision in his will, it is true, he gave a life interest to ’Mrs. Ward and to Mrs. Plummer, *220with the remainder over to this branch of the plaintiff corporation. But by the provision in his codicil, he seems to have confounded the bequest of the income of the $2,000, provided for in his will, with the bequest of these legacies in remainder, over to the plaintiff corporation; first, by revoking the legacies instead of the income, then bequeathing in the same clause $1,000 to Mary Holman, absolute.
The provisions of the will and the codicil are certainly inconsistent, and it is doubtful whether taken together they express the true intention of the testator.
The defendant is the survivor of Ann E. Van Hatta, the deceased sister of the testator; he produced upon the trial a letter purporting to have been written by the deceased on the 12th day of May, 1888, three days before the execution of the codicil in question. The letter reads as follows: ,
“ Ithaca, Hew York, May 12, 1888.
“To my sister, Ann E. Van Hatta and her husband J. E. Van Hatta.
“ I made a will and left it in the care of Judge Elsworth. I intend to change it before going on my trip west. The bequest I gave to Mrs. H. E. Ward and to Mrs. E. Plummer I shall cancel and both bequests will come back to the estate. I will give to Mary Holman $1,000.00 and at any time you think best you can give the Old Ladies Home a bequest, but I request you not to give the Chamberlains one dollar.
“ Dwight McIntyre.”
Without this explanation, the intention of the testator is very doubtful. If the letter produced is competent evidence, as a declaration of the deceased’s intention, then that provision in the codicil is made plain. It certainly looks as though it was the intention of the deceased to revoke both legacies, as well as the use and income from the same, to the. beneficiaries named in the first clause of the will. It can hardly be supposed that this intention was not in his mind when, he speaks of those legacies and then proceeds to give one-half of the whole*'amount so bequeathed to Mary Holman, an entirely different person.
*221This intention on the part of the testator is further disclosed by another clause in the produced letter, in which he again refers to his interest in the Old Ladies’ Home, and leaves it discretionary with his residuary legatees, to carry out his object, by the following reminder: “ I will give to Mary Holman $1,000.00 and at any time you think best you can give the Old Ladies Home a bequest
I am forced to the conclusion that it was the intention of the testator to revoke the legacies and the remainders given in his will, leaving it to the discretion of his residuary lega.tees to act for him, in case they, or either of them, should survive him.
While this court would be only too glad to give an interpretation to the will, and the codicil aiding this very worthy charitable institution to hold the benefit of these bequests, still, from the evidence, I am forced to the conclusion that it was the intention of the testator, disclosed by the circumstances and the instruments themselves, to place these bequests in the residuary clause and give Mrs. Holman a legacy of $1,000 instead. The complaint must, therefore, be dismissed.
■ Judgment accordingly.